PER CURIAM.
After hearing and due consideration of the case, this court reached the same conclusion as the Circuit Court of Appeals of the Second Circuit in Robinson v. Commissioner, 80 F.(2d) 1018, where another owner of the property here concerned was the taxpayer. In view of the fact that the taxpayer in that case was then seeking to have that court rehear and reverse its decision, we deferred deciding the present case. As the Supreme Court in United States Trust Co. v. Anderson, 290 U.S. 683, 54 S.Ct. 120, 78 L.Ed. 589, has denied a certiorari in United States Trust Company v. Anderson (C.C.A.) 65 F.(2d) 575, 89 A.L.R. ,994, and as the Robinson Case was in line' with the Anderson Case, we now affirm the action of the Tax Board in the present case.